DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “the sensor sets a lower maximum speed of the motor then when the handle assembly is in the second position.”, which is unclear since a sensor can only detect and send signal but not actually control a motor, or in this case, set a lower maximum speed of a motor.  In paragraph [0045] of Applicant’s specification, “the switches 52 and 54 can be connected to a controller to control various operational aspects of the mower.  For example, the switches 52 and 54 can limit the speed of the wheel motors, as applicable.”  In other words, the sensor or switch 52, 54 must be connected to a controller in order to control a mower, and then when the handle assembly is in the second position” is unclear as written and should be written as -- than when the handle assembly is in the second position --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fassauer (US 5,222,349) in view of Ito et al. (US 9,731,760).
Regarding claim 1, Fassauer discloses a lawn mower that can have three different embodiments: a walk-behind push lawn mower in FIG.6; a riding lawn mower in FIGS.7-9 wherein the user is sitting; and a riding lawnmower in FIG.10 wherein the user is standing. 
The walk-behind push lawn mower shown in FIG.6 of Fassauer comprises: 

a motor (85) operatively connected to one of the plurality of wheels to propel the mower; 
a handle assembly (11) for controlling the mower, the handle assembly connected to the deck (92) adjacent the platform (98) and having a first position extending rearwardly to operate the lawn mower in a push mode and capable of being pivoted to a second position extending forwardly (via pivot assembly 77), wherein in the first mode the handle assembly extends past the platform in the rearward direction blocking access to the platform, said handle assembly further including a throttle assembly for controlling the speed of the motor (as suggested in col.7, lines 44-47 wherein the “wheel is driven by a suitable (preferably variable-speed) motor”).  

The stand-on ride-on lawn mower in FIG.10 of Fassauer comprises: 
a deck (unnumbered in FIG.10) enclosing a blade (30, as shown in FIG.3) therein, the deck having a front end (unnumbered) and a rear end (where rider platform 142 is attached), a plurality of wheels (140) connected to the deck to support the deck as said deck moves along the ground, and a platform (142) at the rear end of the deck providing a platform for a user to stand on (col.9, lines 36-41; 

a handle assembly (150) for controlling the mower, the handle assembly connected to the deck adjacent the platform and extends over the deck and provides the user access to the platform (see FIG.10), said handle assembly further including a throttle assembly for controlling the speed of the motor (as suggested in col.9, lines 41-49, which states the control is “as in the tractor-type  embodiment”, wherein the tractor-type embodiment is shown in FIGS.7-7A and disclosed in col.8, lines 28-56.  Specifically in col.8, line 40-56, a control panel 120 with joysticks 121, 122 and a throttle connected to motor 22 controls the motor and thus the wheels).  

However, Fassauer does not disclose a lawn mower embodiment that combines a walk-behind mower and a stand-on ride mower wherein the handle assembly comprises a first position in the walk-behind/push mode and a second position in the stand-on ride mode, as claimed.
Ito et al. teaches that it is desirable to construct a lawn mower to have both a walk-behind embodiment and a standing ride embodiment, achieved by providing a pivotable handle assembly (70) used for controlling the mower (see FIG.22), the handle assembly having a first position (solid lines) extending rearwardly to operate the lawn mower in a push mode and a second position (dashed-lines) extending forwardly allowing a user to stand on a platform (40) during operation in a ride mode.


Regarding claim 6-8, the combination of Fassauer and Ito et al. discloses the lawn mower recited in claim 1, wherein the motor is an electric motor (85 in FIG.6; col.5, lines 4-7 suggests that electric motor can be used in mowers; motor 113 in FIGS.7-7A implies an electric motor due to the use of rechargeable battery 115), per claim 6;
further including a gas engine to power the blade (22; col.5, lines 4-7), per claim 7;
further including a battery to power the electric motor, wherein the battery is located on the platform (according to col.8, lines 13-17, FIGS.7-7A is similar to FIG.6; col.8, lines 31-40 discloses battery 115), per claim 8.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fassauer and Ito et al., as applied to claim 1 above, and further in view of Tomiyama et al. (US 5,307,612).
Regarding claim 3, the combination of Fassauer and Ito et al. discloses the handle assembly except wherein a handle bar rotates relative to the handle bar 
Tomiyama teaches a similar two position handle assembly (9) of a lawn mower having a walk-mode and a ride-mode, wherein the handle assembly comprises a handle bar (10; see FIGS.1-3) that is rotatable about a central axis as the handle assembly is moved between the two positions shown in FIGS.1 and 3 such that the handle bar “may be set to an optimal position regardless of positions to which the handle post 9 is pivoted” (col.4, lines 24-29; FIG.3 shows the handle bar 10 pivoting as indicated by the downward arrow near reference character 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle assembly of the combination such the handle assembly comprises a handle bar rotates depending on the position of the handle assembly, as taught by Tomiyama, in order to set the handle assembly at an optimal position for the operator.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fassauer and Ito et al., as applied in claim 1, and further in view of Fan et al. (2013/0046448A1).
Regarding claim 31, the combination of Fassauer and Ito et al. fails to disclose a sensor that detects position of a handle assembly, specifically whether the handle assembly is in the first position or the second position.
Fan et al. teaches that that it is known to provide a similar cutting device with a sensor (30) to detect the position of a handle assembly in order to control the lawn mower based on the sensed handle position (in the invention of Fan et al., the position of the handle varies the speed of the drive motor; see para.[0033] and [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lawn mower of the combination to include a handle position sensor, as taught by Fan et al., as Fan et al. teaches that using a handle position sensor in order to better control a lawn mower is old and well known in the lawn mower art.

Allowable Subject Matter
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-8, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to Applicant’s argument that Fan et al. fails to disclose the function of the claimed sensor, it is noted that in claim 31, the claimed sensor merely detects the position of the handle but does not further utilize the detected position to affect the lawn mower. Thus, Fan et al. teaches that handle position sensors are already known and used in the lawn mower art.
Accordingly, claims 1, 6-8, and 31 remain rejected as set forth above. Claim 30 would be allowable if the 112 rejection were addressed and corrected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671